Citation Nr: 1002650	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected posttraumatic stress disorder 
(PTSD), for the period prior to February 17, 2009.  

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected PTSD, effective from February 
17, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from April 
1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in part, granted service connection 
for PTSD and assigned a 10 percent disability rating.  

The case was previously before the Board in December 2008, 
when the issue of entitlement to an increased initial 
disability rating for PTSD was remanded for examination.  As 
a result, an October 2008 rating decision granted an 
increased disability rating of 50 percent for the Veteran's 
service-connected PTSD, effective February 17, 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's basic claim is for entitlement to an increased 
initial disability rating for his service-connected PTSD.  He 
claims that the initial disability ratings assigned should be 
higher.  He is assigned a 10 percent disability rating 
effective from August 13, 2004, the date of service 
connection, to February 17, 2009.  He is assigned a 50 
percent disability rating effective from February 17, 2009, 
which is the date of his most recent VA psychiatric 
Compensation and Pension examination.  

In a written statement dated November 2009, the Veteran 
asserted that the 50 percent disability rating should be 
assigned prior to February 17, 2009.  As noted above, this 
appeal is from the initial disability ratings assigned for 
PTSD upon the award of service connection and the entire body 
of evidence is for consideration.  Consistent with the facts 
found, the ratings may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e) (2003), which generally requires notice 
and a delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126.  

In the November 2009 statement, he also asserted that his 
service-connected PTSD had increased in severity since the 
February 2009 Compensation and Pension examination.  He 
stated, "I continue to have continuous treatment and 
medication for PTSD and now having even suicidal thoughts."  

Another VA psychiatric Compensation and Pension examination 
should be conducted.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The February 2009 VA examination report indicated that the 
Veteran had received some treatment from the Vet Center, in 
Corpus Christi, Texas.  In the November 2009 statement, the 
Veteran claims to receive current outpatient treatment from 
the VA medical clinic in Corpus Christi, Texas.  These 
records need to be obtained.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should provide the names 
of all health care professionals and/or 
facilities (private and governmental), 
along with dates and locations, where he 
had been treated for his service-
connected PTSD.  Subsequently, and after 
securing the proper authorizations where 
necessary, arrange to obtain all the 
records of treatment from all the sources 
listed by the veteran that are not 
already on file, specifically, all 
records from the Vet Center in Corpus 
Christi, Texas, and all outpatient 
psychiatric treatment records from the VA 
medical clinic in Corpus Christi.  

2.  Schedule the Veteran for a VA 
psychiatric examination.  The report of 
examination should include a detailed 
account of all manifestations of the 
service-connected PTSD found to be 
present.  The examiner should describe 
how the symptoms of the service-
connected PTSD affect the Veteran's 
social and industrial capacity.  All 
necessary special studies or tests 
including psychological testing are to 
be accomplished.  The examiner should 
assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF).  It is imperative that the 
examiner include a definition of the 
numerical code assigned.  Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4TH ed. 1994).  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.

3.  Following the above, readjudicate the 
Veteran's claims for increased initial 
disability ratings for PTSD.  In this 
regard, consider if the evidence supports 
an effective dated prior to February 17, 
2009 for the assignment of the 50 percent 
disability rating.  If either benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

